   Case 20-03014             Doc 4   Filed 04/15/20 Entered 04/15/20 09:52:47           Desc Main
                                        Document    Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

 In re:

 BK RACING, LLC,                                                           Chapter 11

                                     Debtor.                            Case No: 18-30241


 MATTHEW W. SMITH, Chapter 11 Trustee for
 BK RACING, LLC,

                                     Plaintiff,

     v.                                                         Adversary Proceeding No.: 20-03014

 RONALD C. DEVINE et al.

                                     Defendants.

                             CONSENT MOTION FOR EXTENSION OF TIME

        NOW COMES the plaintiff, Matthew W. Smith (the “Plaintiff”), by and through
undersigned counsel, and hereby moves the Court pursuant to Rule 6(b) of the Federal Rules of Civil
Procedure, for an extension of time for above-captioned defendants (the “Defendants”), to respond
to Plaintiff’s Complaint through and including April 30, 2020. Plaintiff hereby consents to the
requested extension of time.

      WHEREFORE, Plaintiff prays the Court for an extension of time within which the
Defendants may respond to Plaintiff’s Complaint up to and including April 30, 2020.

Dated: Charlotte, North Carolina
       April 15, 2020
                                                   MOON WRIGHT & HOUSTON, PLLC
                                                          /s/ Andrew T. Houston
                                                   Andrew T. Houston (NC Bar No. 36208)
                                                   121 W. Trade Street, Suite 1950
                                                   Charlotte, NC 28202
                                                   Telephone: (704) 944-6560
                                                   Attorneys for the Plaintiff




MWH: 10530.001; 00022567.1
